Exhibit 10.4

 

KANBAY INTERNATIONAL, INC.

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into by and
among Kanbay International, Inc., a Delaware corporation (the “Company”), Kanbay
Incorporated, an Illinois corporation (“Kanbay”) and Larry Gordon (“Executive”)
as of November 10, 2005 (the “Effective Date”).

 

WHEREAS, it is in the best interests of Kanbay, the Company, and the Company’s
stockholders to assure Executive’s continued dedication to Kanbay and the
Company; and

 

WHEREAS, any consideration by Kanbay and the Company of strategic transactions
such as mergers and acquisitions would inevitably create personal uncertainties
for Executive, and therefore distract Executive from the business of Kanbay and
the Company; and

 

WHEREAS, it is in the best interests of Kanbay, the Company and the Company’s
stockholders to retain Executive’s dedication and reduce distractions by
providing Executive with compensation arrangements in the event of certain
terminations of Executive’s employment, including terminations in connection
with a strategic transaction, as more fully provided herein.

 

NOW, THEREFORE, in consideration of and reliance upon the foregoing background
statement and the covenants contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Kanbay, the Company and Executive agree as follows:

 


1.                                      DEFINITIONS


 


1.1           “AFFILIATE” SHALL MEAN ANY CORPORATION OR OTHER BUSINESS ENTITY
THAT IS A PARENT OR SUBSIDIARY OF THE COMPANY, INCLUDING OWNERSHIP OF 50% OR
MORE OF THE VOTING OR PROFITS INTERESTS OF THE CORPORATION OR OTHER BUSINESS
ENTITY.


 


1.2           “BASE SALARY” SHALL MEAN THE ANNUAL BASE SALARY PAYABLE TO
EXECUTIVE SO LONG AS THE COMPANY OR AN AFFILIATE EMPLOYS EXECUTIVE.


 


1.3           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.4           “CAUSE” SHALL MEAN ANY OF THE FOLLOWING: (I) EXECUTIVE’S
COMMISSION OF A WILLFUL ACT (INCLUDING, WITHOUT LIMITATION, A DISHONEST OR
FRAUDULENT ACT) OR A GROSSLY NEGLIGENT ACT, OR THE WILLFUL OR GROSSLY NEGLIGENT
OMISSION TO ACT BY EXECUTIVE, WHICH IS INTENDED TO CAUSE, CAUSES OR IS
REASONABLY LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY OR AN AFFILIATE,
MONETARILY, REPUTATIONALLY OR OTHERWISE; (II) EXECUTIVE’S COMMISSION OR
CONVICTION OF, OR PLEA OF NOLO CONTENDERE TO, ANY FELONY OR ANY CRIME OR OFFENSE
INVOLVING DISHONESTY OR FRAUD OR THAT IS SIGNIFICANTLY INJURIOUS TO THE COMPANY
OR AN AFFILIATE, MONETARILY, REPUTATIONALLY OR OTHERWISE; (III) EXECUTIVE’S
WILLFUL NEGLECT OF OR CONTINUED FAILURE TO SUBSTANTIALLY PERFORM, IN ANY
MATERIAL RESPECT, HIS DUTIES (AS ASSIGNED TO EXECUTIVE FROM TIME TO TIME) OR
OBLIGATIONS (INCLUDING A VIOLATION OF POLICY) TO THE COMPANY OR AN AFFILIATE
OTHER THAN ANY SUCH FAILURE RESULTING FROM HIS INCAPACITY DUE TO PHYSICAL OR
MENTAL ILLNESS; OR (IV) EXECUTIVE’S ABUSE OF ILLEGAL DRUGS OR OTHER CONTROLLED
SUBSTANCES OR HABITUAL INTOXICATION.  FOR PURPOSES OF THIS SECTION, AN ACT OR
OMISSION IS “WILLFUL” IF IT WAS KNOWINGLY DONE, OR KNOWINGLY

 

1

--------------------------------------------------------------------------------


 

omitted to be done, by Executive not in good faith and without reasonable belief
that the act or omission was in the best interest of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company.  The Company has the discretion, in other
circumstances, to determine in good faith, from all the facts and circumstances
reasonably available to it, whether Executive who is under investigation for, or
has been charged with, a crime will be deemed to have committed it for purposes
of this Agreement.


 

1.5           “Change in Control” shall mean the occurrence of any one or more
of the following:

 

(a)           Any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), including a “group” (as
defined in Section 13(d)(3) of the Exchange Act), other than (i) the Company,
(ii) any wholly-owned subsidiary of the Company, or (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate,
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company having fifty percent (50%)
or more of the combined voting power of the then-outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business) (the “Company Voting Securities”); provided,
however, that the event described in this Section 1.5(a) shall not be deemed to
be a Change in Control by virtue of any underwriter temporarily holding
securities pursuant to an offering of such securities;

 

(b)           During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the stockholders of the Company, of
each new director of the Company during such period was approved by a vote of at
least two-thirds of the Incumbent Directors then still in office;

 

(c)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of all or
substantially all of the assets or contested election, or any combination of the
foregoing transactions, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the securities of the Company entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction; or

 

(d)           The stockholders of the Company approve a plan of complete
liquidation of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than fifty
percent (50%) of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, however, that if after

 

2

--------------------------------------------------------------------------------


 

such acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control transaction shall then occur.

 

Further notwithstanding the foregoing, unless a majority of the Incumbent
Directors determines otherwise, no Change in Control shall be deemed to have
occurred with respect to a particular Executive if the Change in Control results
from actions or events in which such Executive is a participant in a capacity
other than solely as an officer, employee or director of the Company or an
Affiliate.

 

1.6           “Good Reason” shall mean any one of the following events, without
Executive’s written consent: (i) the assignment to Executive of duties
materially inconsistent with Executive’s then-current level of authority or
responsibilities, or any other action by the Company or an Affiliate that
results in a material diminution in Executive’s position, compensation,
authority, duties or responsibilities; (ii) a breach by the Company or an
Affiliate of any material term or covenant of any agreement with Executive;
(iii) a requirement that Executive be based at any office or location that is
more than thirty-five (35) miles from the Executive’s principal office location
immediately preceding a Change in Control; or (iv) a failure by any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company or the
Affiliate employing Executive to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company or an
Affiliate would be required to perform it if no such succession had taken
place.  Executive must provide the Company written notice of any claim of Good
Reason within sixty (60) days after the occurrence of any action/inaction giving
rise to such claim, and the Company or its Affiliate will have thirty (30) days
to cure such claim.

 


2.                                      TERMINATIONS OF EMPLOYMENT TRIGGERING
SEVERANCE BENEFITS


 

2.1           Subject to Section 2.2, and provided that Executive has executed a
full and complete release of the Company and its Affiliates (and their related
parties) from any and all claims, in a form prepared by the Company, the Company
or an Affiliate will provide Executive with the benefits set forth in Section 3
if Executive’s employment is terminated for the following reasons (“Qualifying
Terminations”): (i) by the Company or an Affiliate without Cause at any time; or
(ii) by Executive for Good Reason within twelve (12) months after the effective
date of a Change in Control.

 

2.2           In no event will benefits be payable to Executive under this
Agreement in the event of termination due to Executive’s death, disability,
retirement, termination by the Company or an Affiliate for Cause, or voluntary
termination by Executive without Good Reason.

 

2.3           Notwithstanding the foregoing, the following payments will be made
upon Executive’s termination of employment for any reason or no reason: 
(i) earned but unpaid Base Salary through the date of termination; (ii) any
accrued but unpaid vacation; (iii) any amounts payable under any employee
pension or welfare benefit plans of the Company or an Affiliate in accordance
with the terms of those plans; and (iv) unreimbursed business expenses incurred
by Executive on behalf of the Company or an Affiliate (in accordance with
existing expense reimbursement policies of the Company or an Affiliate).

 

3

--------------------------------------------------------------------------------


 


3.                                      TERMINATION BENEFITS


 

3.1           Subject to the conditions set forth in Section 2, and so long as
Executive has not violated and does not violate any of the terms of this
Agreement, the following benefits shall be paid or provided to Executive in the
event Executive’s employment is terminated in a Qualifying Termination:

 


(A)           SALARY CONTINUATION.  THE COMPANY OR AN AFFILIATE WILL PAY
EXECUTIVE SEVERANCE PAY CONSISTING OF BI-WEEKLY PAY CHECKS IN AN AMOUNT BASED ON
EXECUTIVE’S BASE SALARY ON THE DATE OF TERMINATION (LESS APPLICABLE DEDUCTIONS
FOR FEDERAL AND STATE TAXES AND FICA) FOR A PERIOD OF SIX (6) MONTHS FOLLOWING
THE DATE OF TERMINATION.  THE SEVERANCE PAY WILL BE PAID ON REGULARLY SCHEDULED
PAY DATES.  NOTWITHSTANDING THE FOREGOING, NO PAYMENTS UNDER THIS
SECTION 3.1(A) SHALL COMMENCE PRIOR TO THE EFFECTIVE DATE OF THE RELEASE OF
CLAIMS BEING PROVIDED TO THE COMPANY AND ITS AFFILIATES BY EXECUTIVE UNDER
SECTION 2.1 (INCLUDING THE EXPIRATION OF ANY REVOCATION PERIOD REQUIRED BY LAW
IN CONNECTION WITH SUCH RELEASE).


 


(B)           INCENTIVE PLAN VESTING.  ALL AWARDS UNDER THE KANBAY
INTERNATIONAL, INC. STOCK INCENTIVE PLAN, OR ANY SIMILAR OR SUCCESSOR PLAN, HELD
BY EXECUTIVE SHALL IMMEDIATELY BECOME EXERCISABLE IN FULL, ALL RESTRICTIONS
APPLICABLE TO SUCH AWARDS SHALL LAPSE, AND ALL PERFORMANCE MEASURES WITH RESPECT
TO SUCH AWARDS SHALL BE DEEMED SATISFIED IN FULL.  EXECUTIVE WILL HAVE A PERIOD
OF TIME FOLLOWING THE DATE OF TERMINATION, AS STATED IN KANBAY
INTERNATIONAL, INC. STOCK INCENTIVE PLAN OR THE APPLICABLE AWARD AGREEMENT
ISSUED THEREUNDER, DURING WHICH EXECUTIVE MAY EXERCISE HIS AWARDS, IF ANY. 
EXCEPT AS SPECIFICALLY STATED IN THIS SECTION 3.1(B), THIS AGREEMENT SHALL NOT
BE CONSTRUED TO AMEND, MODIFY OR SUPERSEDE ANY OF THE PROVISIONS OF THE KANBAY
INTERNATIONAL, INC. STOCK INCENTIVE PLAN, OR ANY SIMILAR OR SUCCESSOR PLAN, OR
ANY APPLICABLE AWARD AGREEMENT ISSUED THEREUNDER.


 


3.2           TAXATION AND WITHHOLDING.  NEITHER THE COMPANY NOR ANY AFFILIATE
MAKES ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND HAS NO
RESPONSIBILITY OR LIABILITY FOR, THE PERSONAL TAX CONSEQUENCES OF THIS AGREEMENT
TO EXECUTIVE.  THE COMPANY AND ITS AFFILIATES MAY MAKE SUCH PROVISIONS AND TAKE
SUCH STEPS AS THEY MAY DEEM NECESSARY OR APPROPRIATE FOR THE WITHHOLDING OF ANY
TAXES THAT THE COMPANY OR ANY AFFILIATE IS REQUIRED BY ANY LAW OR REGULATION OF
ANY GOVERNMENTAL AUTHORITY, WHETHER FEDERAL, STATE OR LOCAL, DOMESTIC OR
FOREIGN, TO WITHHOLD IN CONNECTION WITH THIS AGREEMENT.


 


3.3           EXECUTIVE’S DEATH.  IF EXECUTIVE DIES BEFORE THE COMPLETION OF ANY
PAYMENTS OR BENEFITS REQUIRED UNDER THIS SECTION 3, THE COMPANY OR AN AFFILIATE
WILL MAKE OR CONTINUE PAYMENTS AND BENEFITS TO EXECUTIVE’S SURVIVING SPOUSE, IF
ANY, OR EXECUTIVE’S ESTATE IN ACCORDANCE WITH THIS SECTION.


 


4.                                      RESTRICTIVE COVENANTS


 

4.1           Trade Secrets.  Executive acknowledges that he has had and/or will
have access to confidential information of the Company and its Affiliates
(including, but not limited to, current and prospective confidential know-how,
specialized training, customer lists, marketing plans, business plans, financial
and pricing information, and information regarding acquisitions, mergers and/or
joint ventures) concerning the business, customers, clients, contacts,
prospects, and assets of the Company and its Affiliates that is unique, valuable
and not generally known outside the Company

 

4

--------------------------------------------------------------------------------


 

and its Affiliates, and that was obtained from the Company or an Affiliate or
which was learned as a result of the performance of services by Executive on
behalf of the Company or an Affiliate (“Trade Secrets”).  Trade Secrets shall
not include any information that: (i) is now, or hereafter becomes, through no
act or failure to act on the part of Executive that constitutes a breach of this
Section 4, generally known or available to the public; (ii) is known to
Executive at the time such information was obtained from the Company or an
Affiliate; (iii) is hereafter furnished without restriction on disclosure to
Executive by a third party, other than an employee or agent of the Company or an
Affiliate, who is not under any obligation of confidentiality to the Company or
an Affiliate; (iv) is disclosed with the written approval of the Company or an
Affiliate; or (v) is required to be disclosed or provided by law, court order,
or similar compulsion, including pursuant to or in connection with any legal
proceeding involving the parties hereto; provided however, that such disclosure
shall be limited to the extent so required or compelled; and provided further,
however, that if Executive is required to disclose such confidential
information, he shall give the Company notice of such disclosure and cooperate
in seeking suitable protections.  Other than in the course of performing
services for the Company and its Affiliates, Executive will not, at any time,
directly or indirectly use, divulge, furnish or make accessible to any person
any Trade Secrets, but instead will keep all Trade Secrets strictly and
absolutely confidential.  Executive will deliver promptly to the Company or the
Affiliate that employed Executive, at the termination of his employment or at
any other time at the request of the Company or an Affiliate, without retaining
any copies, all documents and other materials in his possession relating,
directly or indirectly, to any Trade Secrets.

 

4.2           Non-competition.  Beginning on the Effective Date and for a period
continuing through the later of (i) six (6) months following termination of
Executive’s employment with the Company and all Affiliates and (ii) the period
the Company or an Affiliate is making severance payments to Executive under
Section 3.1(a) (the “Restricted Period”), Executive shall not directly or
indirectly own any interest in, operate, control or participate as a partner,
director, principal, officer, or agent of, enter into the employment of, act as
a consultant to, or perform any services for, any company, person, or entity
engaged in a “Competitive Business” (as defined herein).  A Competitive Business
shall include any company, person or entity that is involved in or seeks to
become involved in providing information technology services and solutions to
the financial services industry, including business process and technology
advice, software package selection and integration, application development,
maintenance and support, network and system security and specialized services,
in any country in which the Company or an Affiliate is doing business at the
time of termination of Executive’s employment.

 

4.3.          Employee Agreements.  As a condition of this Agreement and as a
condition of Executive’s employment with the Company or an Affiliate, Executive
is required to sign a separate Employee Non-Disclosure, Development and
Non-Solicitation Agreement and/or other similar agreement(s) (collectively,
“Employee Agreements”).  Executive hereby reaffirms his commitment to abide by
all obligations set forth in all such Employee Agreements.  Executive further
agrees that any breach by Executive of any Employee Agreement shall be
considered a breach by Executive of this Agreement.  This Agreement shall not be
construed to amend, modify or terminate any of Executive’s obligations under any
Employee Agreement to the extent this Agreement and the Employee Agreement are
not inconsistent.  However, in the event of any direct conflict between the
terms of any Employee Agreement and the terms of this Agreement, the terms of
this Agreement shall govern and supersede any Employee Agreement.

 

5

--------------------------------------------------------------------------------


 

4.4           Irreparable Harm.  Executive acknowledges that: (i) Executive’s
compliance with this Agreement is necessary to preserve and protect the
proprietary rights, Trade Secrets, and the goodwill of the Company or an
Affiliate as going concerns, and (ii) any failure by Executive to comply with
the provisions of this Agreement will result in irreparable and continuing
injury for which there will be no adequate remedy at law.  In the event that
Executive fails to comply with the terms and conditions of this Agreement, the
obligations of the Company and its Affiliates to pay the severance benefits set
forth in Section 3 shall cease, and the Company or an Affiliate will be
entitled, in addition to other relief that may be proper, to all types of
equitable relief (including, but not limited to, the issuance of an injunction
and/or temporary restraining order) that may be necessary to cause Executive to
comply with this Agreement, to restore to the Company and its Affiliates their
property, and to make the Company and its Affiliates whole.

 

4.5           Survival.  The provisions set forth in this Section 4 shall
survive termination of this Agreement.

 

4.6           Scope Limitations.  If the scope, period of time or area of
restriction specified in this Section 4 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.

 


5.             MISCELLANEOUS


 


5.1           EMPLOYMENT STATUS.  NOTHING HEREIN SHALL BE DEEMED TO CREATE ANY
TERM OF EMPLOYMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BETWEEN THE PARTIES
THAT EXECUTIVE’S EMPLOYMENT IS AT WILL AND THAT EITHER PARTY MAY TERMINATE SUCH
EMPLOYMENT AT ANY TIME.


 


5.2           GOVERNING LAW.  ALL PROVISIONS OF THIS AGREEMENT WILL BE CONSTRUED
AND GOVERNED BY ILLINOIS LAW WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES OR
THE LAWS OF ANY OTHER JURISDICTION.  ANY SUIT, CLAIM OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO EXECUTIVE’S EMPLOYMENT, HIS TERMINATION FROM
EMPLOYMENT, OR THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR
STATE COURTS LOCATED IN COOK COUNTY, ILLINOIS, AND EXECUTIVE AND THE COMPANY AND
ITS AFFILIATES HEREBY SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF ILLINOIS
AND TO VENUE IN SUCH COURTS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY OR AN
AFFILIATE MAY SEEK AND OBTAIN INJUNCTIVE RELIEF AGAINST EXECUTIVE IN ANY COURT
HAVING JURISDICTION OVER EXECUTIVE.


 


5.3           SEVERABILITY.  EVERY PROVISION OF THIS AGREEMENT IS INTENDED TO BE
SEVERABLE. IF ANY PROVISION OR PORTION OF A PROVISION IS ILLEGAL OR INVALID,
THEN THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED. MOREOVER, ANY
PROVISION OF THIS AGREEMENT WHICH IS DETERMINED TO BE UNREASONABLE, ARBITRARY OR
AGAINST PUBLIC POLICY SHALL BE MODIFIED AS NECESSARY SO THAT IT IS NOT
UNREASONABLE, ARBITRARY OR AGAINST PUBLIC POLICY WHILE MAXIMIZING THE INTENT OF
THE PARTIES.


 


5.4           ENTIRE AGREEMENT.  EXCEPT AS PROVIDED IN ANY NON-DISCLOSURE,
NON-SOLICITATION, INTELLECTUAL PROPERTY OR SIMILAR AGREEMENT SIGNED BY
EXECUTIVE, WITH RESPECT TO ITS SUBJECT MATTER, THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES SUPERSEDING ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS BETWEEN THEM, WHETHER WRITTEN OR
ORAL, AND THERE ARE NO OTHER UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES OR
COMMITMENTS WITH RESPECT THERETO.  NOTWITHSTANDING ANY TERMS CONTAINED HEREIN TO
THE CONTRARY, THE COMPANY OR ITS AFFILIATES, IN ADDITION TO ANY RIGHTS SET FORTH
HEREIN, SHALL HAVE THE RIGHT TO SEEK ENFORCEMENT OF ANY OTHER PENALTIES

 

6

--------------------------------------------------------------------------------


 

or restrictions that may apply under any other non-disclosure, non-solicitation,
intellectual property or similar agreement between Executive and the Company or
its Affiliates.


 


5.5           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED BY
EXECUTIVE.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ALL
SUCCESSORS AND ASSIGNS (WHETHER BY OPERATION OF LAW OR OTHERWISE) OF THE COMPANY
AND ITS AFFILIATES.


 


5.6           AMENDMENT. THIS AGREEMENT MAY ONLY BE AMENDED OR TERMINATED BY
MUTUAL WRITTEN AGREEMENT BETWEEN THE COMPANY AND EXECUTIVE.


 

5.7.          No Waiver.  No failure or delay by the Company or an Affiliate or
Executive in enforcing or exercising any right or remedy hereunder shall operate
as a waiver thereof.  No modification, amendment or waiver of this Agreement nor
consent to any departure by Executive from any of the terms or conditions
thereof, shall be effective unless in writing and signed by the Chairman of the
Board.  Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

5.8.          Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

 

IN WITNESS WHEREOF, each party has executed this Severance Agreement or caused
this Severance Agreement to be duly executed as of the Effective Date.

 

KANBAY INTERNATIONAL, INC.

LARRY GORDON

 

 

By:

/s/ William F. Weissman

 

/s/ Larry Gordon

 

Its:

Executive Vice President, Chief Financial
Officer and Secretary

 

 

 

KANBAY INCORPORATED

 

By:

/s/ William F. Weissman

 

 

 

Its:

Executive Vice President, Chief Financial
Officer and Secretary

 

 

 

7

--------------------------------------------------------------------------------